Order reversed, on the law, with ten dollars costs and disbursements. Motion to dismiss complaint granted, with ten dollars costs, with leave to the plaintiff to plead anew within twenty days after entry and service of copy of the order to be entered hereon, on the ground that the allegation in the complaint that the “ defendants so negligently, recklessly and carelessly managed, maintained and operated said premises, dance hall, amusement park and parking space, that the plaintiff was caused to fall into a ravine and as a result thereof the plaintiff sustained serious and permanent injuries as hereinafter set forth ” does not plead -facts. The negligence under such an allegation might consist of any one of a wide variety of acts. (Pagnillo v. Mack Paving & Construction Co., 142 App. Div. 491.) Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.